Matter of Mancini v New York City Hous. Auth. (2015 NY Slip Op 01754)





Matter of Mancini v New York City Hous. Auth.


2015 NY Slip Op 01754


Decided on March 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2015

Acosta, J.P., Andrias, Saxe, DeGrasse, Richter, JJ.


14403 100328/13

[*1] In re Domenico Mancini, Petitioner,
vNew York City Housing Authority, Respondent.


Wolin & Wolin, Jericho (Alan E. Wolin of counsel), for petitioner.
David Farber, New York City Housing Authority, New York (Jeffrey Niederhoffer of counsel), for respondent.

Determination of respondent, dated October 25, 2012, which, after a hearing, found petitioner guilty of disciplinary charges, and suspended his employment for 31 work days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Doris Ling-Cohan, J.], entered November 29, 2013), dismissed, without costs.
The determination that petitioner engaged in an incident of workplace violence is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). Petitioner's supervisor testified that petitioner threatened him as petitioner stood near him, holding wood or another object in his hand, and raised the wood while getting angrier in his statements to the supervisor. There exists no basis to disturb the credibility determinations of the Trial Officer (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
Based on respondent's strong concern with promoting a nonviolent workplace, the suspension imposed does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32 [2001]; see also Matter of Dockery v New York City Hous. Auth., 51 AD3d 575 [1st Dept 2008], lv denied 11 NY3d 704 [2008]; Matter of Sindoni v County of Tioga, 67 AD3d 1183, 1184-1185 [3d Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2015
CLERK